Case: 16-17448    Date Filed: 07/28/2017   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-17448
                           Non-Argument Calendar
                         ________________________

                      D.C. Docket No. 0:15-cr-60317-BB-2

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

DIANA LOVERA,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                 (July 28, 2017)

Before MARCUS, JILL PRYOR and FAY, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Lovera’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced
              Case: 16-17448      Date Filed: 07/28/2017   Page: 2 of 2


if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d

1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error).




                                           2